Citation Nr: 0400312	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  01-06 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure in 
Vietnam.

2.  Entitlement to an effective date prior to May 11, 2001, 
for the grant of service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disorder, to 
include as secondary to herbicide exposure in Vietnam.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, in December 2000 
and April 2002.

The issues of whether new and material evidence has been 
received to reopen claims for service connection for a skin 
disorder and PTSD will be addressed in both the REASONS AND 
BASES and REMAND sections of this decision.  The issue of 
entitlement to an initial evaluation in excess of 40 percent 
for diabetes mellitus will be discussed only in the REMAND 
section of this decision.  To that extent, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further 
action is required.

The veteran was scheduled for an RO hearing in December 2002, 
but he cancelled that hearing in the same month.




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence showing that the 
veteran's current peripheral neuropathy is etiologically 
related to service, and this disability was not first 
manifest until many years following service.

3.  The veteran's claim of service connection for diabetes 
mellitus was first received by the RO on May 11, 2001.

4.  The veteran's initial claim of service connection for a 
skin disorder, to include as secondary to herbicide exposure 
in Vietnam, was denied in an unappealed October 1995 rating 
decision.

5.  Evidence received since the October 1995 rating decision 
is new and bears directly and substantially on the question 
of whether a current skin disorder is etiologically related 
to service.

6.  The veteran's initial claim for service connection for 
PTSD was denied in an unappealed October 1995 rating 
decision.

7.  Evidence received since the October 1995 rating decision 
is new and bears directly and substantially on the question 
of whether current PTSD was incurred as due to traumatic 
events during service.





CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by service, nor due to herbicide exposure in Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The criteria for entitlement to an effective date prior 
to May 11, 2001, for the grant of service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

3.  The claim of service connection for a skin disorder, to 
include as secondary to herbicide exposure in Vietnam, is 
reopened on the basis of the submission of new and material 
evidence.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2000).

4.  The claim of service connection for PTSD is reopened on 
the basis of the submission of new and material evidence.  38 
U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran multiple VA examinations, and there is no indication 
of additional relevant medical evidence that has not been 
obtained by the RO to date.

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met, as the RO informed 
him of the need for such evidence in a December 2002 
Statement of the Case and a February 2003 Supplemental 
Statement of the Case.  See 38 U.S.C.A. § 5103.  These 
issuances include the provisions of 38 C.F.R. § 3.159 and 
contain a description of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to service connection for peripheral 
neuropathy

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  For instance, service connection is 
granted for acute and subacute peripheral neuropathy if 
manifested to a degree of 10 percent or more within one year 
following exposure to an herbicide agent during service.  Id.

In this case, the veteran's service medical records are 
entirely negative for any complaints or symptoms concerning 
peripheral neuropathy.  Beginning in April 1986, the veteran 
was treated for left hemiparesis following a series of 
strokes.  Nerve conduction studies in April 1996 revealed 
findings compatible with a mild or early peripheral 
neuropathy.  That notwithstanding, in reviewing these medical 
records, the Board observes that there is no evidence 
suggesting any kind of neuropathy within one year following 
service, thus rendering 38 C.F.R. §§ 3.307 and 3.309 
inapplicable.  Moreover, none of these records suggest any 
kind of an etiological relationship between current 
peripheral neuropathy and service.

To date, the RO has not afforded the veteran a VA examination 
specifically to obtain an opinion as to the etiology of the 
veteran's peripheral neuropathy.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when:  (1) there 
is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the veteran's claimed 
disorder to service and no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Indeed, the veteran's lay contentions, as indicated in his 
May 2001 Notice of Disagreement, constitute the only evidence 
of record directly suggesting a causal relationship between 
current peripheral neuropathy and service.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render either a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The preponderance of the evidence is against the veteran's 
claim of service connection for peripheral neuropathy, to 
include as secondary to herbicide exposure in Vietnam, and 
the claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

III.  Entitlement to an effective date prior to May 11, 2001, 
for the grant of entitlement to service connection for 
diabetes mellitus

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the receipt of VA medical records will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen  under certain circumstances.  38 
C.F.R. § 3.157(b). 

In this case, there is no indication that the RO received a 
claim, or any statement that could possibly be interpreted as 
a claim, for service connection for diabetes mellitus as due 
to exposure to Agent Orange prior to May 11, 2001.  Rather, 
the RO first learned of the veteran's desire to pursue this 
claim in an submission, which served as a Notice of 
Disagreement for several other issues on appeal, received on 
May 11, 2001, and this date of receipt has been assigned as 
the effective date.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date prior to 
May 11, 2001, for the grant of service connection for 
diabetes mellitus, and this claim must be denied.  Again, 
38 U.S.C.A. § 5107(b) is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. at 55.

III.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the veteran's claims of service connection for 
a skin disorder and PTSD were previously denied in an October 
1995 rating decision on the basis that neither disorder had 
been diagnosed.  The veteran notified the RO of his 
disagreement with this decision in a November 1995 letter, 
and the RO responded with a further denial in a September 
1996 rating decision.  Again, the veteran expressed 
disagreement in a January 1997 letter, and the RO continued 
the denial again in a July 1997 decision.  Once again, the 
veteran expressed disagreement in an October 1997 submission, 
and the RO issued a Statement of the Case addressing both 
issues in October 1998.  The veteran's Substantive Appeal, 
however, was not received until August 1999.

In this case, the veteran essentially initiated an appeal of 
the RO's October 1995 rating decision, as his November 1995 
letter meets the criteria for a valid Notice of Disagreement 
under 38 C.F.R. § 20.201, and the fact that the RO took 
several years (and numerous subsequent rating decisions) to 
issue a Statement of the Case should not be held against the 
veteran.  Nevertheless, the August 1999 Substantive Appeal 
was untimely under 38 C.F.R. § 20.302(b), as it was not 
received within a year of a decision being appealed or within 
60 days of the issuance of a Statement of the Case.  
Accordingly, the October 1995 rating decision is final under 
38 U.S.C.A. § 7105(c) and is considered the last final 
decision of record.

Subsequent to the October 1995 rating decision, however, the 
RO has received additional documentation regarding the 
veteran's both of the veteran's claims.  

In a December 1996 statement, Jaime R. Villa Colon, M.D. 
assessed extensive vitiligo and also diagnosed tinea pedis.  
Dr. Villa Colon added that this created emotional stress in 
the veteran.  Further, Dr. Villa Colon stated that exposure 
to multiple chemicals, including Agent Orange has been 
associated with pigment abnormality of the skin.  These 
findings from Dr. Villa Colon bear directly and substantially 
on the question of whether a causal relationship exists 
between the veteran's current skin disorder and service, to 
include Agent Orange exposure therein.  

Similarly, a February 2001 report from Fabio H. Lugo 
Gutierrez, M.D., contains a diagnosis of combat-related PTSD.  
This evidence bears directly and substantially on the 
question of whether current PTSD was incurred as due to 
traumatic events during service.  

In summary, the veteran has presented new and material 
evidence in regard to his claims of service connection for a 
skin disorder and for PTSD.  Accordingly, the veteran's 
claims are reopened.

Having reopened these claims, the Board has first considered 
whether de novo Board action is appropriate at this time.  As 
described in further detail below, however, the Board has 
determined that further development is warranted in this 
case.  Accordingly, the Board will not make a final decision 
on these claims until such development is completed on 
remand.


ORDER

The claim of service connection for peripheral neuropathy, to 
include as secondary to herbicide exposure in Vietnam, is 
denied.

The claim of entitlement to an effective date prior to May 
11, 2001, for the grant of service connection for diabetes 
mellitus is denied.

New and material evidence has been received to reopen a claim 
of service connection for a skin disorder, to include as 
secondary to herbicide exposure in Vietnam; to that extent 
only, the appeal is granted.

New and material evidence has been received to reopen a claim 
of service connection for PTSD; to that extent only, the 
appeal is granted.


REMAND

Having reopened the veteran's claim of service connection for 
a skin disorder, to include as due to herbicide exposure in 
Vietnam, the Board notes that the record from Dr. Villa 
Colon, described above, suggests a relationship between 
current tinea pedis and Agent Orange exposure during service.  
The possibility of a relationship between a current skin 
disorder and service should be further explored on a VA 
examination.  See 38 U.S.C.A. § 5103A(d).

Similarly, in regard to the veteran's reopened claim of 
service connection for PTSD, the Board observes that Dr. 
Gutierrez's February 2001 report indicates that the veteran's 
diagnosis of PTSD is based upon stressful experiences in 
Vietnam.  It is not, however, clear what those experiences 
are, and the veteran was not awarded such combat-related 
citations as the Purple Heart Medal and the Combat 
Infantryman Badge.  Further clarification of these matters is 
also needed.

Finally, the Board observes that the veteran has not been 
afforded a VA examination to date addressing the current 
severity and symptoms of his service-connected diabetes 
mellitus.  It is imperative that such an examination be 
conducted prior to action by the Board on this claim.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  This letter should 
include a specific explanation of the 
relative duties of VA and the veteran in 
obtaining such evidence.  

2.  The RO should send the veteran a 
separate letter addressing any claimed 
stressful experiences during service that 
he believes led to a current diagnosis of 
PTSD.  The veteran should be requested to 
provide information as to dates, places, 
events, and individuals involved.  If the 
veteran responds with specific 
information as to stressful experiences, 
the RO should contact the United States 
Armed Services Center for Research of 
Unit Records (Unit Records Center) in 
furtherance of corroboration of his 
claimed stressors and proceed to 
paragraph 3.  If not, the RO should 
proceed to paragraph 5.

3.  Upon receipt of a response from the 
Unit Records Center, the RO should review 
this response.  If the RO is satisfied 
that a claimed stressor has been 
corroborated, the RO should proceed to 
Paragraph 4 of this remand.  If the RO 
finds that a claimed stressor has not 
been corroborated, the RO should proceed 
to Paragraph 5 of this remand.

4.  If a claimed stressor is 
corroborated, the RO should then afford 
the veteran a VA psychiatric examination 
to determine the etiology of his claimed 
PTSD.  The RO should provide the examiner 
with the veteran's claims file, and the 
examiner should review the claims file in 
conjunction with the examination.  Based 
on the claims file and the examination 
report, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., a 50 
percent or greater probability) that the 
veteran's PTSD, if diagnosed, is 
predicated on the corroborated 
stressor(s).  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

5.  The RO should then afford the veteran 
a VA skin examination to determine the 
nature, extent, and etiology of his 
claimed skin disorder.  The examiner 
should review the veteran's claims file 
in conjunction with the examination.  
Based on the claims file review and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 
percent or greater probability) that the 
veteran's current skin disorder, if 
diagnosed, is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

6.  The RO should also afford the veteran 
a VA endocrine examination to determine 
the current severity of his service-
connected diabetes mellitus.  The 
examiner should review the veteran's 
claims file in conjunction with the 
examination.  The examiner should state 
whether the veteran's diabetes mellitus 
is productive of episodes of ketoacidosis 
or hypoglycemic reactions requiring one 
or more hospitalizations per year or bi-
monthly visits to a diabetic care 
providers, as well as any other 
complications.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

7.  Then, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for a skin disorder 
(to include as due to Agent Orange 
exposure) and PTSD and entitlement to an 
initial evaluation in excess of 40 
percent for diabetes mellitus.  If the 
determination of one or more of these 
claims remains less than fully favorable 
to the veteran, the RO should issue a 
Supplemental Statement of the Case, with 
inclusion of 38 C.F.R. § 3.159 (2003).  
The veteran should be allowed a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



